C. Christopher Sprague Vice President, Corporate Counsel Prudential Annuities Life Assurance Corporation Phone: 203-402-1233 Email: Chris.Sprague@Prudential.com VIA EDGAR TRANSMISSION May 3, 2010 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Prudential Annuities Life Assurance Corporation Variable Account B (“Registrant”) Prudential Annuities Life Assurance Corporation (“Depositor”) Certification Pursuant to Rule 497(j) of the Securities Act of 1933 (Investment Company Act Number 811-05438) (Central Index Key 826734) FILE NUMBER PRODUCT NAME 333-150220 ASXT 8, Optimum XTRA Members of the Commission: In accordance with Rule 497(j) under the Securities Act of 1933, on behalf of the Registrant, we hereby certify that: 1. In connection with the above-referenced Registration Statement, the form of Statement of Additional Information that would have been filed under Rule 497(c) under the Securities Act of 1933 would not have differed from that contained in the most recent Registration Statement or amendment, and 2. The text of the most recent Registration Statement or amendment has been filed with the Commission electronically. You may direct any questions regarding this filing to the undersigned at (203)-402-1233. Very truly yours, /s/ C. Christopher Sprague C. Christopher Sprague
